Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2014

                                    No. 04-14-00439-CV

                        D&J ALEXANDER MANAGEMENT, LP,
                                   Appellant

                                             v.

     Raymond S. DE LEON, II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                       Appellees

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2013-PBA-000133 L2
                          Honorable Jesus Garza, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

       Appellant, D&J Alexander Management, LP, filed an “Emergency Motion for Temporary
Orders to Preserve Jurisdiction and Rights Pending Appeal (Tamez Ad Litem Order).” The
motion is ORDERED HELD IN ABEYANCE pending further order of this court.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court